—In an action, inter alia, to permanently enjoin the defendants from removing, disconnecting, or replacing the plaintiff’s laundry equipment, the plaintiff appeals from an order of the Supreme Court, Orange County (Murphy, J.), entered April 12, 1999, which, inter alia, denied its application for injunctive relief.
Ordered that the appeal is dismissed as academic, without costs or disbursements, in light of our determination in Sebco Laundry Sys. v Oakwood Terrace Hous. Corp. (277 AD2d 303 [decided herewith]). Sullivan, J. P., S. Miller, Altman and Friedmann, JJ., concur.